Case 9:20-cv-00018-KFG Document 27 Filed 08/31/21 Page 1 of 12 PageID #: 865




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION

SHANANN MESDO,                                     §
    Plaintiff,                                     §
                                                   §
v.                                                 §
                                                   § CIVIL NO. 9:20-CV-18
KILOLO KIJAKAZI,                                   §
Acting Commissioner of Social Security             §
Administration,                                    §
       Defendant.                                  §


                        MEMORANDUM OPINION AND ORDER

       Plaintiff, Shanann Mesdo, seeks judicial review of the Commissioner of the Social Security

Administration’s final decision denying Plaintiff’s application for disability-based benefits.

(Doc. No. 2). In accordance with 28 U.S.C. § 636(c), the Parties in this case have consented to

have a United States Magistrate Judge conduct all proceedings, including trial, entry of a final

judgment, and all post-judgment proceedings. (See Doc. Nos. 4, 16). The undersigned finds that

the Commissioner’s decision denying Plaintiff’s application should be reversed and remanded.




                                               1
Case 9:20-cv-00018-KFG Document 27 Filed 08/31/21 Page 2 of 12 PageID #: 866




                                         I.      Background
   A. Procedural History
       On December 15, 2017, Plaintiff filed an application for disability insurance benefits and

supplemental security income benefits, alleging disability since May 15, 2013. (Doc. No. 17-6 at

2). On March 15, 2018, the Social Security Administration denied Plaintiff’s application, and

upon reconsideration on June 22, 2018. (Doc. No. 17-5 at 2, 8). Thereafter, Plaintiff amended her

alleged onset date of disability to August 7, 2017. (Doc. No. 17-3 at 6). On April 16, 2019, the

ALJ found that Plaintiff was disabled from August 7, 2017, to September 7, 2018, but no longer

disabled beginning September 8, 2018. (Id. at 16, 18). Plaintiff appealed the ALJ’s decision to

the Appeals Council (AC), and on December 4, 2019, the AC denied Plaintiff’s request for review.

(Doc. No. 17-2 at 3). As a result, the ALJ’s decision became the Commissioner’s final decision

for purposes of review before this Court. On January 30, 2020, Plaintiff timely filed this civil

action pursuant to 42 U.S.C. § 405(g), asking the Court to review her denied application for social

security benefits. (Doc. No. 2).

   B. Entitlement to Benefits and Sequential Evaluation Process
       To qualify for disability benefits, a claimant must suffer from a disability.              See

42 U.S.C. § 423(d)(1)(A).     The Social Security Act defines a disability as a “medically

determinable physical or mental impairment lasting at least twelve months that prevents the

claimant from engaging in substantial gainful activity.” 42 U.S.C. § 423(d)(1)(A); Masterson v.

Barnhart, 309 F.3d 267, 271 (5th Cir. 2002). The Commissioner typically uses a sequential five-

step process to determine whether a claimant is disabled within the meaning of the Social Security

Act. See Waters v. Barnhart, 276 F.3d 716, 718 (5th Cir. 2002); 20 C.F.R. § 404.1520 (2021).

The applicable analysis is as follows:

       First, the claimant must not be presently working. Second, a claimant must
       establish that he has an impairment or combination of impairments which
       significantly limit [his] physical or mental ability to do basic work activities. Third,

                                                  2
Case 9:20-cv-00018-KFG Document 27 Filed 08/31/21 Page 3 of 12 PageID #: 867




         to secure a finding of disability without consideration of age, education, and work
         experience, a claimant must establish that his impairment meets or equals an
         impairment in the appendix to the regulations [“The Listings”]. Fourth, a claimant
         must establish that his impairment prevents him from doing past relevant work.
         Finally, the burden shifts to the Secretary to establish that the claimant can perform
         the relevant work. If the Secretary meets this burden, the claimant must then prove
         that he cannot in fact perform the work suggested.

See Waters, 276 F.3d at 718 (quoting Muse v. Sullivan, 925 F.2d 785, 789 (5th Cir. 1991)); see

also 20 C.F.R. § 404.1520.

         After Step Three, but before Step Four, the ALJ must determine a claimant’s residual

functional capacity (RFC). Kneeland v. Berryhill, 850 F.3d 749, 754 (5th Cir. 2017); 20 C.F.R. §

404.1520(e). “The claimant’s RFC assessment is a determination of the most the claimant can still

do despite his [or her] physical and mental limitations and is based on all relevant evidence in the

claimant’s record.” Id. (citations and internal quotation marks omitted). The ALJ uses the RFC

at Step Four to determine whether the claimant can perform his or her past relevant work and if

not, at Step Five to determine whether the claimant can perform other work. See 20 C.F.R. §§

404.1520(a)(4)(iv), (v). If at any step the Commissioner finds that the claimant is or is not

disabled, the ALJ need not continue the analysis. Leggett v. Chater, 67 F.3d 558, 564 (5th Cir.

1995).

    C. Summary of the ALJ’s Decision
         Plaintiff was 35 years old at the time she alleged the onset of her disability. (Doc. No. 17-

3 at 6). She completed two years of college, and she has past work experience as a waitress,

bartender, liquor establishment manager, aesthetician-cosmetologist, administrative assistant, and

accounts receivable clerk.1 (Doc. Nos. 17-3 at 14; 17-7 at 4).




1
  The relevant evidence of record is amply set forth in the parties’ briefs and need not be repeated here. Specific facts
relevant to the Court’s disposition of this case are discussed below.

                                                           3
Case 9:20-cv-00018-KFG Document 27 Filed 08/31/21 Page 4 of 12 PageID #: 868




         The ALJ followed the five-step sequential evaluation set forth by the Social Security

Administration in 20 C.F.R § 404.1520(a)(4) and ultimately concluded that Plaintiff was disabled

from August 7, 2017, to September 7, 2018, but no longer disabled beginning September 8, 2018.

(Doc. No. 17-3 at 13). The Court summarizes the ALJ’s findings based on the time periods in

which he found Plaintiff was and was not disabled.

         Specifically, from August 7, 2017, to September 7, 2018, the ALJ found as follows:

         •        At Step One, Plaintiff had not engaged in substantial gainful activity2 since
                  August 7, 2017, the alleged onset date. (Id. at 10).

         •        At Step Two, Plaintiff had “[t]he following severe impairments: bronchial
                  stenosis and obesity.” (Id.).

         •        At Step Three, she did not have an impairment or combination of
                  impairments that met or medically equaled the severity of one of the listed
                  impairments. (Id. at 11).

         •        At Step Three but before Step Four, Plaintiff had the RFC to: “perform
                  sedentary work except [Plaintiff] can stand and walk two hours of an eight-
                  hour workday, sit for six hours of an eight-hour workday, and occasionally
                  lift ten pounds. [Plaintiff] may occasionally climb ramps and stairs, stoop,
                  kneel, and crouch. [Plaintiff] should never climb ladders, ropes, or scaffolds
                  or crawl. Plaintiff should avoid exposure to outside weather conditions,
                  extreme heat, and extreme cold. [Plaintiff] should avoid exposure to fumes,
                  noxious odors, gases, chemicals, or poor ventilation. [Plaintiff] should not
                  work near unprotected heights or dangerous machinery. [Plaintiff] would
                  miss two to three days of work per month due to her impairments.”
                  (Id. at 11-12).

         •        At Step Four, relying on the testimony of the vocational expert (VE) and
                  considering Plaintiff’s RFC, she was not capable of performing any past
                  relevant work as a waitress, bartender, liquor establishment manager,
                  aesthetician-cosmetologist, administrative assistant, and accounts
                  receivable clerk. (Id. at 14).

         •        At Step Five, considering Plaintiff’s age, education, work experience, and
                  residual functional capacity, there were no jobs that existed in significant
                  numbers in the national economy that she could have performed. (Id. at 15).


2
 Substantial gainful activity is defined as work activity that is both substantial (i.e., involves significant physical or
mental activities) and gainful (i.e., work that is usually done for pay or profit, whether a profit is realized).
20 C.F.R. § 404.1572(a) (2021).

                                                            4
Case 9:20-cv-00018-KFG Document 27 Filed 08/31/21 Page 5 of 12 PageID #: 869




       •       The ALJ concluded that “[Plaintiff] was under a disability, as defined by
               the Social Security Act, form August 7, 2017, through September 7, 2018.”
               (Id. at 16).

        Beginning September 8, 2018, the ALJ found that medical improvement occurred
and that Plaintiff’s disability ended. (Id.). Therefore, on September 8, 2018, the ALJ found
as follows:

       •   At Step Two, Plaintiff had not developed any new impairments and still had
           “[t]he following severe impairments: bronchial stenosis and obesity.” (Id.).

       •   At Step Three, Plaintiff did not have an impairment or combination of
           impairments that met or medically equaled the severity of one of the listed
           impairments. (Id.).

       •   At Step Three but before Step Four, Plaintiff experienced medical improvement
           and her RFC improved to: “perform sedentary work . . . except [Plaintiff] can
           stand or walk for two hours of an eight-hour workday, sit for six hours of an
           eight-hour workday, and occasionally lift ten pounds. [Plaintiff] may
           occasionally climb ramps and stairs, stoop, kneel, and crouch. [Plaintiff] should
           never climb ladders, ropes, or scaffolds. [Plaintiff] should avoid exposure to
           outside weather conditions, extreme heat, and extreme cold. [Plaintiff] should
           also avoid exposure to fumes, noxious odors, gases, chemicals, and poor
           ventilation. [Plaintiff] should avoid working near unprotected heights and
           dangerous machinery.” (Id. at 16-17).

       •   At Steps Four and Five, “[Plaintiff] has been capable of performing past
           relevant work as an administrative assistant and an accounts receivable clerk.
           This work does not require the performance of work-related activities precluded
           by [Plaintiff’s] current [RFC].” (Id. at 18).

       •   The ALJ concluded that “[Plaintiff’s] disability ended September 8, 2018, and
           [Plaintiff] has not become disabled again since that date.” (Id.).

                                     II.    Standard of Review
       Review of Social Security disability cases “[i]s limited to two inquiries: (1) whether the

decision is supported by substantial evidence on the record as a whole, and (2) whether the

Commissioner applied the proper legal standard.” See generally 42 U.S.C. § 405(g) (describing

and elaborating on the standard for judicial review of decisions of the Commissioner of Social

Security); Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir. 2005) (citing Greenspan v. Shalala, 38


                                                 5
Case 9:20-cv-00018-KFG Document 27 Filed 08/31/21 Page 6 of 12 PageID #: 870




F.3d 232, 236 (5th Cir. 1994)). Substantial evidence is “more than a mere scintilla and less than a

preponderance.” Id. (citation and internal quotation marks omitted). It refers to “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. In applying

this standard, the court “[m]ay not reweigh the evidence or substitute [its] judgment for the

Commissioner’s.” Id. The Court may affirm only on the grounds that the Commissioner stated

for his decision. Cole v. Barnhart, 288 F.3d 149, 151 (5th Cir. 2002) (per curiam).

       Reviewing courts give the Commissioner’s decisions great deference. Id. at 565-66.

Courts may not re-weigh evidence, try issues de novo, or substitute their judgments for those of

the Commissioner. Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir. 1995). A court cannot reverse

the Commissioner simply because the court might have decided the case differently in the first

instance. Elfer v. Texas Workforce Comm’n, 169 F. App’x 378, 380 (5th Cir. 2006); Ripley v.

Chater, 67 F.3d 552, 555 (5th Cir. 1995) (stating that the court may not “substitute [its] judgment

for that of the Secretary”). When the Commissioner fails to apply correct principles of law, or

when substantial evidence does not support the Commissioner’s decision, the governing statute

authorizes a reviewing court to enter, upon the pleadings and the transcript of the record, a

judgment modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing. See 42 U.S.C. § 405(g). Thus, courts have the power

to remand for further administrative proceedings, or they may direct the Commissioner to award

benefits without a rehearing. Ordinarily, courts remand for further administrative proceedings to

address and cure deficiencies. See, e.g., Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000).

                                  III.    Discussion and Analysis
       On appeal, Plaintiff presents two issues. Plaintiff first alleges that the ALJ’s decision to

not find the opinion of Dr. Richard Rubin, her treating rheumatologist, persuasive after September

7, 2018 is not supported by substantial evidence. (Doc. No. 24 at 3). Next, Plaintiff asserts that


                                                6
Case 9:20-cv-00018-KFG Document 27 Filed 08/31/21 Page 7 of 12 PageID #: 871




“[t]he ALJ’s decision was not supported by substantial evidence [because] the hypothetical

presented to the vocational expert . . . neglected to include all limitations supported by [the]

evidence.” (Id. at 7). The Court addresses each issue raised by Plaintiff in turn.

   A. Whether the ALJ Properly Considered the Treating Physician’s Opinion in his RFC
      Determination
       Plaintiff argues that the ALJ failed to properly consider Dr. Rubin’s opinion and articulate

its persuasivness pursuant to 20 C.F.R. § 404.1520c. (Doc. No. 24 at 4). Plaintiff claims that the

ALJ was required to evaluate Dr. Rubin’s opinion for persuasiveness under the factors set forth in

20 C.F.R. § 404.1520c(c), with primary consideration given to the supportability and consistency

factors. (Id.). In support of Plaintiff’s argument, she cites to information in the medical record

that she contends the ALJ ignored in evaluating the persuasiveness of Dr. Rubin’s opinion.

(See id. at 3-6). In response, the Commissioner lodges several arguments. The Commissioner

challenges whether “Dr. Rubin’s statement is a medical opinion at all.” (Doc. No. 25 at 6). The

Commissioner then argues that Dr. Rubin’s statement is consistent with the ALJ’s RFC

assessment. (Id.). Finally, the Commissioner asserts that the ALJ properly considered Dr. Rubin’s

statement and substantial evidence supports the ALJ’s findings. (Id.). All of the Commissioner’s

arguments fail to pass muster, and the Court agrees with Plaintiff.

       The ALJ must evaluate a medical opinion pursuant to the following factors:                 (1)

supportability, (2) consistency, (3) relationship with the claimant, (4) specialization, and (5) other

factors. 20 C.F.R. § 404.1520c(c)(1)-(5) (2021). The most important factors are supportability

and consistency of the medical opinion.          Id. at § 404.1520c(b)(2).       In articulating the

persuasiveness of a medical opinion, the ALJ must explain how he or she considered the

supportability and consistency factors in evaluating a medical opinion. Id. The ALJ should

explain the other factors unless the supportability and consistency factors are dispositive.

Id. at § 404.1520c(b)(3).

                                                  7
Case 9:20-cv-00018-KFG Document 27 Filed 08/31/21 Page 8 of 12 PageID #: 872




       Dr. Rubin’s statements were about Plaintiff’s impairment-related limitations in areas

concerning the physical demands of work, see 20 C.F.R. § 404.1513(a)(2)(ii) (2021), rendered by

a licensed healthcare worker within the scope of his practice, see 20 C.F.R. § 404.1502(d) (2021).

As a result, Dr. Rubin’s statements are “opinions” under 20 C.F.R. § 404.1520c. Therefore, the

ALJ had to evaluate the persuasiveness of Dr. Rubin’s opinion based on the factors set forth in 20

C.F.R. § 404.1520c(c). See 20 C.F.R. § 404.1520c(b) (“We will articulate in our determination or

decision how persuasive we find all of the medical opinions and all of the prior administrative

medical findings in your case record.”). In his opinion, the ALJ concluded that Dr. Rubin’s

medical opinion was neither “consistent with [nor] supported by the medical records dated after

September 7, 2018.”      (Doc. No. 17-3 at 18).       Therefore, the Court need only address the

supportability and consistency factors.

       First, the supportability factor is defined as follows: “The more relevant the objective

medical evidence and supporting explanations presented by a medical source are to support his or

her medical opinion(s) or prior administrative medical finding(s), the more persuasive the medical

opinions or prior administrative medical finding(s) will be.” 20 C.F.R. § 404.1520c(c)(1). The

ALJ did not explain how he considered the supportability factor as required by 20 C.F.R. §

404.1520c(b)(2). The ALJ singled out a portion of Dr. Rubin’s letter, dated September 26, 2018,

and stated that Dr. Rubin “opined that [Plaintiff] could not participate in gainful employment due

to the scarring in her trachea, which makes it difficult for her to breathe.” (Doc. No. 17-3 at 17).

From this, the ALJ concluded that Dr. Rubin’s opinion was not supported by medical records dated

after September 7, 2018. (Id. at 18). The ALJ appears to misrepresent Dr. Rubin’s opinion as a

whole. Dr. Rubin wrote as follows:

       [Plaintiff] is currently under my care for a potentially life-threatening illness called
       Relapsing Polychondritis. Although it has many manifestations, in [Plaintiff’s]
       case the most severe feature is that it has caused her trachea (windpipe) to scar and
       narrow dangerously making it difficult for her to breathe. She has to undergo
                                                  8
Case 9:20-cv-00018-KFG Document 27 Filed 08/31/21 Page 9 of 12 PageID #: 873




          repeated and delicate procedures to maintain its patency. There is no predictability
          to how fast or severely it scars down. Because of this[,] I do not believe that
          [Plaintiff] can participate in gainful employment. Further, I believe it may be
          medically dangerous for her to do so. Although she is taking aggressive doses of
          potentially toxic anti-inflammatory medications that may ultimately control the
          disease. There is no way to know when or if this will occur. For now, I believe
          that she is 100% medically disabled by this disease.

(Doc. No. 17-10 at 55). The Court first notes that in Dr. Rubin’s letter, he stated that “I do not

believe that [Plaintiff] can participate in gainful employment,” and “I believe that she is 100%

medically disabled by this disease.” Id. The Court does not find these statements permissible by

a treating physician in the present case, and therefore, did not consider them in its decision.

See 20 C.F.R. § 404.1520b(c) (2021).

          In reviewing the rest of Dr. Rubin’s letter, the Court concludes that the ALJ misrepresented

it as a whole. The ALJ disregarded that Plaintiff’s condition causes her trachea to scar and narrow

dangerously, which constricts her breathing. (Doc. No. 17-10 at 55). To remedy her narrowing

trachea, Plaintiff must undergo “repeated and delicate procedures” to maintain the patency of her

trachea. (Id.). Moreover, the speed and severity of scarring to her trachea is unpredictable. (Id.)

To treat her condition, Plaintiff is taking “aggressive doses of potentially toxic anti-inflammatory

medication which may . . . control [her] disease.” (Id. (emphasis added)). Dr. Rubin concluded

that he believes it would be medically dangerous for her to return to gainful employment. (Id.).

Based on the foregoing, the ALJ does not appear to have considered any portion of Dr. Rubin’s

letter.

          The ALJ provides no support for his contrived conclusion. Instead, he misses the mark

and ignores information in the record that supports Dr. Rubin’s opinions. On multiple occasions

after September 7, 2018, Plaintiff continued to experience issues with her Relapsing Polychondritis

(RP) and use of long-term, high-risk medication. (Doc. Nos. 17-11 at 57; 17-13 at 24, 31). On

December 13, 2018, Dr. Rubin prescribed Plaintiff with Leflunomide to treat her RP and its

                                                   9
Case 9:20-cv-00018-KFG Document 27 Filed 08/31/21 Page 10 of 12 PageID #: 874




associated issues. (Doc. No. 17-11 at 57). In February 2019, Plaintiff was treated for bronchial

stenosis, RP, dyspnea, and respiratory abnormalities. (Doc. No. 17-13 at 24, 31, 33). Accordingly,

substantial evidence does not support the ALJ’s findings because he did not articulate his rationale

in considering the supportability of Dr. Rubin’s medical opinion.

       Second, the consistency factor is defined as follows: “The more consistent a medical

opinion(s) or prior administrative medical finding(s) is with the evidence from other medical

sources and nonmedical sources in the claim, the more persuasive the medical opinion(s) or prior

administrative medical finding(s) will be.” 20 C.F.R. § 404.1520c(c)(2). To reiterate, the ALJ is

required to “explain how [he] considered the supportability and consistency factors for a medical

source’s medical opinions . . . in [his] determination or decision.”             See 20 C.F.R. §

404.1520c(b)(2). Just like the supportability factor, the ALJ did not articulate his analysis of the

consistency factor at all in his discussion of Dr. Rubin’s medical opinion. Thus, the ALJ erred in

evaluating Dr. Rubin’s opinion.

   B. Whether the ALJ’s Hypothetical Presented to the Vocational Expert Included All
      Limitations Supported by the Evidence.
       Plaintiff argues that the ALJ’s hypothetical posed to the vocational expert failed to include

all of her limitations. (Doc. No. 24 at 7). The Fifth Circuit established a two-part test for

determining when a defective hypothetical question produces reversible error:

       Unless the hypothetical question posed to the vocational expert by the ALJ can be
       said to incorporate reasonably all disabilities of the claimant recognized by the ALJ,
       and the claimant or his representatives is afforded the opportunity to correct
       deficiencies in the ALJ’s question by mentioning or suggesting to the vocational
       expert any purported defects in the hypothetical questions (including additional
       disabilities not recognized by the ALJ's findings and disabilities recognized but
       omitted from the question), a determination of non-disability based on a such a
       defective question cannot stand.

Bowling v. Shalala, 36 F.3d 431, 436 (5th Cir. 1994). The ALJ concluded that “the vocational

expert’s testimony regarding [Plaintiff’s] ability to perform past relevant work as an administrative


                                                 10
Case 9:20-cv-00018-KFG Document 27 Filed 08/31/21 Page 11 of 12 PageID #: 875




assistant or an accounts receivable clerk is consistent with the information contained in the

Dictionary of Occupational Titles.” (Doc. No. 17-3 at 18). This Court found that the ALJ failed

to articulate the persuasiveness of Dr. Rubin’s opinion. As a result, the Court cannot be sure that

the ALJ presented the vocational expert with a proper hypothetical question including all of

Plaintiff’s disabilities because Dr. Rubin’s opinion was not correctly evaluated pursuant to

20 C.F.R. § 404.1520c.

                                           IV.        Remedy

       Upon review of social security proceedings, this Court has the power “to enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision

of the Commissioner of Social Security, with or without remanding the cause for a rehearing.”

42 U.S.C. § 405(g). Plaintiff requests that the Court both reverse the Commissioner’s decision

and remand with an award of benefits. (Doc. No. 24 at 9). Although the normal result is to reverse

and remand for further fact finding, the Fifth Circuit has explained that this power extends to an

award of benefits by a reviewing court. Murkeldove v. Astrue, 635 F.3d 784, 792 (5th Cir. 2011).

When (1) the denial of benefits was not supported by substantial evidence, and (2) the record

demonstrates the claimant is disabled, the Court can reverse and remand for an award of benefits.

See Harrell v. Harris, 610 F.2d 355, 359-60 (5th Cir. 1980) (per curiam). Restated, a remand for

an award of benefits is appropriate when there is no useful purpose to additional fact finding. See

Shelton v. Astrue, No. 1:08-cv-403, 2011 U.S. Dist. LEXIS 34108, 2011 WL 1234910, at *2

(E.D. Tex. Jan. 31, 2011).

       Although Plaintiff has shown that her denial of benefits was not supported by substantial

evidence, she has failed to demonstrate that she is disabled. Plaintiff requests that the Court

remand to the Commissioner “with instructions to afford proper weight to Dr. Rubin’s

opinions . . .”


                                                 11
    Case 9:20-cv-00018-KFG Document 27 Filed 08/31/21 Page 12 of 12 PageID #: 876




    Accordingly, the Court finds it appropriate to remand to the Commissioner to properly consider

    the persuasiveness of Dr. Rubin’s opinion pursuant to 20 C.F.R. § 404.1520c. See Emerson v.

    Barnhart, No. 03-2362-JWL, 2004 U.S. Dist. LEXIS 4522, 2004 WL 555424 (D. Kan. Mar. 19,

    2004) (remanding a denial of social security disability benefits over an immediate award of

    benefits was warranted because no findings were made concerning the weight afforded to the

    treating physician’s opinions and other evidence).

                                V.      Conclusion and Order of the Court

.          Based on the findings and conclusions of law stated herein, the Court ORDERS that the

    Commissioner’s decision is REVERSED. The Court FURTHER ORDERS that this action is

    REMANDED for further administrative proceedings pursuant to sentence four of

    42 U.S.C. § 405(g) to the Commissioner for re-evaluation of Dr. Richard Rubin’s medical opinion

    under 20 C.F.R. § 404.1520c. Plaintiff shall be afforded the opportunity to supplement the record

    with updated medical records and permitted to testify at another hearing before the ALJ. The

    Court will enter final judgment separately.



                 SIGNED this the 31st day of August, 2021.




                                                   ____________________________________
                                                   KEITH F. GIBLIN
                                                   UNITED STATES MAGISTRATE JUDGE




                                                   12
